Exhibit 99.1 HADERA PAPER LTD. THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS I, the undersigned shareholder of Hadera Paper Ltd. (the “Company”), do hereby nominate, constitute and appoint Yael Nevo and Shaul Gliksberg, or any one of them, my true and lawful proxy and attorney(s) with full power of substitution for me and in my name, place and stead, to represent and vote all of the ordinary shares, par value NIS 0.01 per share, of the Company, held in my name on its books as of December 5, 2011, at the Special General Meeting of Shareholders to be held on January 2, 2012 (or as otherwise adjourned). By my signature, I herby revoke any and all proxies previously given. (Continued and to be signed on the reverse side) SPECIAL GENERAL MEETING OF SHAREHOLDERS OF HADERA PAPER LTD. January 2, 2012 Please date, sign and mail your proxy card in the envelope provided as soon as possible. ↓ Please detach along perforated line and mail in the envelope provided. ↓ THE BOARD OF DIRECTORS OF THE COMPANY RECOMMENDS A VOTE "FOR" THE PROPOSAL LISTED BELOW. PLEASE SIGN, DATE AND RETURN PROMPTLY IN THE ENCLOSED ENVELOPE.PLEASE MARK YOUR VOTE IN BLUE OR BLACK INK AS SHOWN HERE x FOR
